DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 March 2021 has been entered.

Status of Application
Claims 6, 8-18 and 23-24 are pending and subject to examination.  The amendments to the claims and response filed 25 March 2021 are acknowledged and have been considered in their entirety.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 March 2021 has been considered by the examiner.  See initialed and signed PTO/SB08.

Withdrawal of Previous Objections/Rejections
The rejection of claims 6, 8-18, 23 and 24 under 35 U.S.C. 112(a) written description is withdrawn in view of the amendments to the claims to recite “the” sequence consisting of SEQ ID NO: 3.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Nakajou et al. (US 2009/0099071 – cited previously) teach D63N, A320T, D494N and D63N/A320T/D494N mutations in human serum albumin (HSA), although they do not teach any fusion proteins.  However, as can be seen in Figure 1 and the Comparative Examples, the A320T HSA has the exact same plasma clearance as wild-type HSA and the same poor liver clearance as wild-type HSA.  Therefore, it would not be obvious to utilize the A320T HSA rather than wild-type as it provides absolutely no advantages and rather has the disadvantage of having to make the mutation in the first place.  As such, claims 6, 8-18 and 23-24 are deemed novel and non-obvious and are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        31 May 2021